DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Analysis
2.	This section was previously provided and is repeated here for convenience.  Claim 23 as added in a prior response filed on 3/22/2021 recites in part, “…the silver-zinc cells each further comprise an electrolyte comprising KOH, NaOH, LiOH, ZnO, or a combination thereof.”  It is noted that the disclosure teaches the electrolyte itself can be KOH or NaOH, and the materials of LiOH and ZnO are as additives to the electrolyte (P35, 53-54 of the PGPUB).  This comment is made for clarity of the record.
	
Claim Rejections - 35 USC § 112
3.	The rejection of claim 1, and thus dependent claims 2, 4-10, 21, 23, and 24, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint withdrawn in view of the amendments made to the claims.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 1/18/2022.
Cancel claims 25-28.

Allowable Subject Matter
5.	Claims 1-2, 4-10, 21, and 23-24 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations presented within independent claim 1.  
	Tyler et al. (US 2014/0186693) as previously applied is considered the closest prior art of record which was combined with a plurality of references to reject the claims; however, the combination of references fails to disclose the specific combination of limitations along with “…thermally conductive plastic layers disposed on outer surfaces of end faces of the case” as claimed.  Tyler details the specifics of the container 60 (“case”) and its thermal management features and does not contemplate the use of such a feature, wherein the specific configuration provides for the advantages of advanced thermal management as detailed in the instant disclosure.  Accordingly, the claims are allowed.	

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729